DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 19-21, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the flexible section has a first end coupled to a distal portion of the elongate thin film lead body and a second coupled to a proximal portion of the elongate thin film lead body”. This description of the flexible section is not clear. Claim 1 recites “the thin film lead body comprising a flexible thin film section” which reads as though the elongate body is a part of the lead body. The wording of claim 3 reads as thought the flexible section is a separate component from the lead body which contradicts the previously mentioned limitation of claim 1. It appears Applicant intends to claim that there are additional extensions of the lead body that would not be considered the flexible section. With reference to Fig 9A-B as an example, the flexible section would be the spiral portion while the lead body extends out straight on either side. However, claim 1 also recites “the thin film lead body comprises a spiral configuration”. This limitation reads as though the entirety of the lead body is formed in a spiral which does not necessarily align with the figures and makes the differentiation of the flexible section unclear. For purposes of examination the examiner will interpret claim 3 such that the flexible section of the elongate thin film lead body has a proximal and distal end.
Claim 19 recites the limitation “the deployment spine comprising at least two wings extending from each side of the deployment spine”. The phrasing of this limitation leaves it unclear if the deployment spine has two total wings (i.e., one on each side) or two wings per each side (four total). For purposes of examination the claim will be interpreted such that either interpretation is applicable. 
The remaining claims are rejected based on their dependency on the above specified claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0117313 to Schmidt et al., hereinafter Schmidt.
Regarding claim 1, Schmidt teaches a spinal cord stimulation device (Fig 1) comprising:(a) an elongate thin film (para 0004) lead body (electrode lead 10 with elongated planar lead body 12) positionable through a non-spiraled elongate tube (Fig 21g), the thin film lead body comprising a flexible thin film section (para 0085) wherein the thin film lead body comprises a spiral configuration (Fig 21b-21c); and (b) a thin film electrode body disposed at one end of the elongate thin film lead body (para 0080).
Regarding claim 2, Schmidt further teaches at least two attachment barbs disposed on the thin film electrode body (para 0094; Fig 11, 12a-c; alternatively, para 0018).
Regarding claim 3, Schmidt further teaches wherein the flexible section has a first end coupled to a distal portion of the elongate thin film lead body and a second coupled to a proximal portion of the elongate thin film lead body (Fig 21h: see “straight” section of lead extending from the distal and proximal ends of the “curved” section).
Regarding claim 4, Schmidt further teaches wherein the stimulation device is a paddle lead device (para 0080).
Regarding claim 5, Schmidt further teaches wherein the flexible section is moveable between a retracted configuration and an extended configuration (para 0110).
Regarding claim 11, Schmidt further teaches an elastic membrane disposed around the flexible section (para 0110).
Regarding claim 12, Schmidt further teaches a flexible section disposed within the electrode body (para 0082).
Regarding claim 13, Schmidt teaches a spinal cord stimulation device (Fig 1) comprising:(a) an elongate lead body (electrode lead 10 with elongated planar lead body 12); (b) a substantially flat electrode body disposed at one end of the elongate lead body (Fig 2; para 0082); and (c) a flexible section disposed within the substantially flat electrode body (para 0085), wherein the elongate lead body and the substantially flat electrode body are thin film components (para 0004).
Regarding claim 14, Schmidt further teaches further comprising at least two attachment barbs disposed on the substantially flat electrode body (para 0094; Fig 11, 12a-c; alternatively, para 0018).
Regarding claim 15, Schmidt further teaches wherein the stimulation device is a paddle lead device (para 0080).
Regarding claim 16, Schmidt further teaches wherein the flexible section is moveable between a retracted configuration and an extended configuration (para 0110).
Regarding claim 18, Schmidt further teaches further comprising a flexible section disposed along the length of the elongate lead body (para 0085; Fig 21h).

Claims 19-21, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,314,618 to Imran et al., hereinafter Imran.
Regarding claim 19, Imran teaches a spinal cord stimulation device (Col 3, lines 25-33) comprising: (a) an elongate lead body (Fig 6: lead 100); (b) a deployable electrode array disposed at one end of the elongate lead body (Fig 16A-C: film structure 107 containing electrodes 106), the deployable electrode array comprising: (i) a plurality of electrode contacts disposed on the deployable electrode array (Fig 16A-C: electrodes 106 connected to traces 110); (ii) a delivery configuration in which the deployable electrode array has a reduced profile (Col 11, lines 28-45; Fig 16A); (iii) a deployed configuration in which the deployable electrode array has an expanded, flat profile (Col 11, lines 28-45; Fig 16C); and (iv) a deployment spine associated with and extending along a length of the deployable electrode array, wherein the deployment spine is configured to urge the deployable electrode array into the deployed configuration (Col 11, lines 28-45), the deployment spine comprising at least two wings extending from each side of the deployment spine (Col 11, lines 28-45), wherein the elongate lead body and the deployable electrode array are thin film components (Col 3, lines 34-47).
Regarding claim 20, Imran further teaches wherein the device is positionable within a delivery shaft (Col 11, lines 28-32).
Regarding claim 21, Imran further teaches wherein the delivery configuration is a substantially cylindrical configuration (Fig 16A).
Regarding claim 24, Imran further teaches wherein the deployment spine is embedded within the deployable electrode array (Col 11, lines 28-45).
Regarding claim 25, Imran further teaches wherein the deployment spine is attached to the deployable electrode array (Col 11, lines 28-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of US 2017/0340891 to Boggs et al., hereinafter Boggs.
Regarding claim 8, Schmidt discloses a spinal cord stimulation device (Fig 1) comprising:(a) an elongate lead body (electrode lead 10 with elongated planar lead body 12) positionable through an elongate tube (Fig 21g); (b) an electrode body disposed at one end of the elongate lead body (para 0080; Fig 1); (c) a flexible section disposed along a length of the elongate lead body (para 0085) and moveable between a retracted configuration and an extended configuration (para 0110), wherein the elongate lead body is a thin film component (para 0004).
Schmidt does not disclose (d) at least one flexible restraint, wherein the at least one flexible restraint is attached at a first end to the flexible section and is attached at a second end to the elongate tube such that the flexible restraint is configured to urge the flexible section toward the retracted configuration.
However, Boggs teaches (d) at least one flexible restraint, wherein the at least one flexible restraint is attached at a first end to the flexible section and is attached at a second end to the elongate tube such that the flexible restraint is configured to urge the flexible section toward the retracted configuration (Fig 6; para 0205).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the spinal cord stimulation device of Schmidt with a flexible restraint, as taught by Boggs, for purpose of providing design advantages such as infection resistance, migration resistance, and fracture resistance (para 0207).
Regarding claim 22, Schmidt, as previously modified, further teaches wherein the retracted configuration comprises a fold such that a first length of the flexible section is disposed adjacent to and parallel with a second length of the flexible section (Fig 21h-21i).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of US 2018/0126156 to Sparks et al., hereinafter Sparks.
Regarding claim 23, Schmidt discloses the limitations of claim 13, but does not disclose further comprising wherein the flexible section comprises an expandable mesh.
However, Sparks teaches wherein the flexible section comprises an expandable mesh (para 0223).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the flexible lead of Schmidt such that is comprises an expandable mesh, as taught by Sparks, for purpose of enabling a degree of expansion as required by the size and shape of the anatomical structure within which the lead will be positioned and affixed to the tissue (para 0224).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792